[mt2.jpg]

 
LIBOR TERM NOTE
New York


This Note represents a $1,000,000.00 portion of the outstanding balance under a
Revolving Line of Credit Note in the original amount of $6,000,000.00 executed
and delivered by Emerging Vision, Inc. to Manufacturers and Traders Trust
Company originally dated as of August 7, 2007, which $1,000,000.00 sum is being
hereby converted to a term loan pursuant to the terms hereof.


As of March 31, 2010
$1,000,000.00


BORROWER (Name):  EMERGING VISION, INC.
(Organizational Structure): Corporation
(State Law organized under): New York
(Address of residence/chief executive office):  520 Eighth Avenue, 23rd Floor,
New York, New York 10018


BANK:
MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation with its
principal banking office at One M&T Plaza, Buffalo, NY 14203.  Attention: Office
of General Counsel



1)           DEFINITIONS.  Each capitalized term shall have the meaning
specified herein and the following terms shall have the indicated meanings:


 
a)
“Applicable Rate” shall mean the LIBOR Rate, unless converted by the Bank to the
Base Rate in accordance with the terms set forth herein.

 
b)
“Adjustment Date”, when applicable, shall mean two (2) London Business Days
before the first day of the applicable Interest Period (each of which shall have
a duration as selected below; see LIBOR Rate definition).

 
c)
“Base Rate” shall mean 2 percentage point(s) above the rate of interest
announced by the Bank from time to time as its prime rate of interest (“Prime
Rate”).  If the prior blank is not completed, the Base Rate shall be two (2)
percentage points above the Prime Rate.

 
d)
“Continuation Date” shall mean the last day of each Interest Period.

 
e)
“Interest Period” shall mean, as used in connection with the LIBOR Rate, the
period commencing on the date of this Note or Continuation Date (as the case may
be) and ending on the date that shall be the numerically corresponding day (or,
if there is no numerically corresponding day, on the last day) of the calendar
month that is one (1) month thereafter; provided, however, that if an Interest
Period would end on a day that is not a Joint Business Day, such Interest Period
shall be extended to the next succeeding Joint Business Day unless such next
succeeding Joint Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the immediately preceding Joint Business
Day.  To the extent that the preceding clause results in either the extension or
shortening of an Interest Period, the Bank shall have the right (but not the
obligation) to shorten or extend, respectively, the succeeding Interest Period
so that it shall end on a day that numerically corresponds to the date of this
Note.

 
f)
“Joint Business Day” shall mean a day that is both a New York Business Day and a
London Business Day.

 
g)
“LIBOR” shall mean the rate per annum (rounded upward, if necessary, to the
nearest 1/16th of 1%) obtained by dividing (i) one-month  interest period London
Interbank Offered Rate (as applicable in accordance with the LIBOR Rate selected
below), fixed by the British Bankers Association for United States dollar
deposits in the London interbank market at approximately 11:00 a.m. London,
England time (or as soon thereafter as practicable) as determined by the Bank
from any broker, quoting service or commonly available source utilized by the
Bank by (ii) a percentage equal to 100% minus the stated maximum rate of all
reserves required to be maintained against “Eurocurrency Liabilities” as
specified in Regulation D (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Rate loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States’ office of a bank to United States
residents) on such date to any member bank of the Federal Reserve
System.  Notwithstanding any provision above, the practice of rounding to
determine LIBOR may be discontinued at any time in the Bank’s sole discretion.

 
h)
“LIBOR Rate” shall mean the greater of Three Hundred Fifty (350) percentage
point(s) above xone-month  otwo-month  othree-month  osix-month LIBOR with an
Interest Period of equal duration, or (b) 4.50 % (the “Interest Rate
Floor”).  (Check only ONE box.  If no clear selection is made, one-month LIBOR
shall apply.)

 
i)
“London Business Day” shall mean any day on which dealings in United States
dollar deposits are carried on by banking institutions in the London interbank
market.

j) 
“Maturity Date” shall mean the Payment Due Date of April 30, 2011.

k)  
“New York Business Day” shall mean any day other than Saturday, Sunday or other
day on which commercial banking institutions in New York, New York are
authorized or required by law or other governmental action to remain closed for
business.

l)  
“Payment Due Date”, when applicable, shall mean the same day of the calendar
month as the date of this Note (or if there is no numerically corresponding day
in a month, on the last day of such month); provided, however, if that day is
not a New York Business Day, the Payment Due Date shall be extended to the next
succeeding New York Business Day unless such next succeeding New York Business
Day would fall in the next calendar month, in which case such Payment Due Date
shall  be the immediately preceding New York Business Day.

m)  
“Principal Amount” shall mean One Million and 00/100 Dollars ($1,000,000.00).



 
1

--------------------------------------------------------------------------------

 
2)           PAYMENT OF PRINCIPAL, INTEREST AND EXPENSES.


a)      Promise to Pay.  For value received, and intending to be legally bound,
Borrower promises to pay to the order of the Bank on the dates set forth below,
the Principal Amount, plus interest as set forth below and all fees and costs
(including without limitation the Bank’s attorneys’ fees and disbursements,
whether for internal or outside counsel) the Bank incurs in order to collect any
amount due under this Note, to negotiate or document a workout or restructuring,
or to preserve its rights or realize upon any guaranty or other security for the
payment of this Note (“Expenses”).


b)      Initial Applicable Rate.  The initial Applicable Rate shall be the LIBOR
Rate in effect on the date that is two (2) London Business Days before the date
of this Note.  The initial Interest Period shall start on the date of this Note.


c)      Interest.  Interest shall accrue each day on the outstanding Principal
Amount calculated on the basis of a 360-day year for the actual number of days
of each year (365 or 366) as follows:


 
i)
If the LIBOR Rate is the Applicable Rate, interest shall accrue on the Principal
Amount from and including the first day of each Interest Period until, but not
including, the last day of such Interest Period or the day the Principal Amount
is paid in full (if sooner), at a rate per annum equal to the LIBOR Rate, as
determined using LIBOR in effect on the applicable Adjustment Date.



 
ii)
If the Base Rate is the Applicable Rate, interest shall accrue on the Principal
Amount from and including the first date the Base Rate is the Applicable Rate
to, but not including, the day such Principal Amount is paid in full or the
Applicable Rate is converted to the LIBOR Rate, at the rate per annum equal to
the Base Rate.  Any change in the Base Rate resulting from a change in the Prime
Rate shall be effective on the date of such change.



 
d)
Payment Schedule.



 
Borrower shall pay the outstanding Principal Amount in thirteen consecutive
monthly installments (depending on the duration of the Interest Period selected
above) as follows:  starting on the last day of the Interest Period that
commences on the date of this Note and on the last day of each Interest Period
thereafter; consisting of twelve equal installments of principal each in the
amount of $83,333.33 and ONE (1) FINAL INSTALLMENT on the Maturity Date in an
amount equal to the outstanding Principal Amount at that time, together with all
other amounts outstanding hereunder including, without limitation, accrued
interest, costs and Expense (the “Final Installment”); provided, however, if the
Applicable Rate is converted to the Base Rate, Borrower shall pay the
outstanding Principal Amount in consecutive monthly installments commencing on
the first Payment Due Date after the date of such conversion and on the same
Payment Due Date thereafter until (a) conversion back to the LIBOR Rate (at
which time Borrower shall resume the monthly installments in the amount set
forth above or as otherwise agreed to by the Bank and Borrower in writing) or
(b) the Maturity Date (at which time Borrower shall pay the Final Installment),
with each such installment being equal and in the amount necessary to fully
amortize the outstanding Principal Amount of the Note in full by the Maturity
Date or such other date agreed to by the Bank and Borrower in writing.  The
determination by the Bank of the foregoing amount shall, in the absence of
manifest error, be conclusive and binding upon Borrower.  In addition, until the
outstanding Principal Amount is paid in full, Borrower shall pay all accrued and
unpaid interest, in amounts that may vary, monthly, or as otherwise invoiced by
the Bank.



e)      Maximum Legal Rate.  It is the intent of the Bank and Borrower that in
no event shall interest be payable at a rate in excess of the maximum rate
permitted by applicable law (the “Maximum Legal Rate”).  Solely to the extent
necessary to prevent interest under this Note from exceeding the Maximum Legal
Rate, any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower.


f)      Default Rate.  If an Event of Default (defined below) occurs, the
interest rate on the unpaid Principal Amount shall immediately be automatically
increased to five (5) percentage points per year above the higher of the LIBOR
Rate or the Base Rate (“Default Rate”), and any judgment entered hereon or
otherwise in connection with any suit to collect amounts due hereunder shall
bear interest at such Default Rate.


g)      Payments; Late Charge.  Payments shall be made in immediately available
United States funds at any banking office of the Bank.  Interest will continue
to accrue until payment is actually received.  If payment is not received within
five days of its due date, Borrower shall pay a late charge equal to the
greatest of (a) 5% of the delinquent amount, (b) the Bank’s then-current late
charge as announced from time to time, or (c) $50.00; provided, however, that if
this Note is secured by a one to six-family owner-occupied residence, the late
charge shall equal 2% of the delinquent amount and shall be payable if payment
is not received within fifteen days of its due date.  Payments may be applied in
any order in the sole discretion of the Bank but, prior to default, shall be
applied first to past due interest, Expenses, late charges and principal, then
to current interest, Expenses, late charges and principal, and last to remaining
principal.


h)      Prepayment; Breakage Fee.


 
i)
Subject to the following, during the term of this Note, Borrower shall have the
option of paying the Principal Amount to the Bank in advance of the Maturity
Date, in whole or in part, at any time and from time to time upon written notice
received by the Bank at least thirty (30) days prior to making such payment;
provided, however, that if (i) Borrower prepays, in whole or in part, any
Principal Amount, when the Applicable Rate is the LIBOR Rate, on any day other
than the last day of an Interest Period,  or (ii) the Applicable Rate is
converted from the LIBOR Rate to the Base Rate before the end of an Interest
Period in accordance with the terms of  Section 3 of this Note, then Borrower
shall be liable for and shall pay the Bank, on demand, the higher of $250.00 or
the actual amount of the liabilities, expenses, costs or funding losses that are
a direct or indirect result of such prepayment or other condition described
above, whether such liability, expense, cost or loss is by reason of (a) any
reduction in yield, by reason of the liquidation or reemployment of any deposit
or other funds acquired by the Bank, (b) the fixing of the interest rate payable
on any LIBOR Rate loan or (c) otherwise (collectively, the “Breakage Fee”).  The
determination by the Bank of the foregoing amount shall, in the absence of
manifest error, be conclusive and binding upon Borrower.



 
2

--------------------------------------------------------------------------------

 
 
ii)
Upon making any prepayment of the Principal Amount in full, Borrower shall pay
to the Bank all interest and Expenses owing pursuant to the Note and remaining
unpaid.  Each partial prepayment of the Principal Amount shall be applied in
inverse order of maturity to the principal included in the installment payments
provided for herein.



 
iii)
In the event the Maturity Date is accelerated following an Event of Default, any
tender of payment of the amount necessary to satisfy the entire indebtedness
made after such Event of Default shall be expressly deemed a voluntary
prepayment.  In such a case, to the extent permitted by law, the Bank shall be
entitled to the amount necessary to satisfy the entire indebtedness, plus the
appropriate prepayment premium calculated in accordance with the terms of this
Note.



3)           CONTINUATIONS AND CONVERSIONS.


a)      Expiration of Interest Period.  Subject to Section 3(b), upon the
expiration of the first Interest Period and each Interest Period thereafter, on
the applicable Continuation Date, the LIBOR Rate will be automatically continued
with an Interest Period of the same duration as the Interest Period duration
initially selected above.


b)      Conversion Upon Default.  Unless the Bank shall otherwise consent in
writing, if (i) Borrower fails to pay when due, in whole or in part, the
indebtedness under the Note (whether upon maturity, acceleration or otherwise),
or (ii) there exists a condition or event which with the passage of time, the
giving of notice or both shall constitute an Event of Default, the Bank, in its
sole discretion, may (i) permit the LIBOR Rate to remain in effect until the
last day of the applicable Interest Period, at which time the Applicable Rate
shall automatically be converted to the Base Rate, or (ii) convert the LIBOR
Rate to the Base Rate at or before the end of the applicable Interest
Period.  Nothing herein shall be construed to be a waiver by the Bank of the
right to have the Principal Amount accrue interest at the Default Rate or the
right of the Bank to charge and collect a Breakage Fee.


4)           REPRESENTATIONS, WARRANTIES AND COVENANTS.  Borrower represents and
warrants to and agrees and covenants with the Bank that now and until this Note
is paid in full:


a)      Business Purpose.  The Loan proceeds shall be used only for a business
purpose and not for any personal, family or household purpose, unless the
following box is checked: o Personal Loan.


b)      Good Standing; Authority.  Borrower is an entity or sole proprietor (i)
duly organized and existing and in good standing under the laws of the
jurisdiction in which it was formed, (ii) duly qualified, in good standing and
authorized to do business in every jurisdiction in which failure to be so
qualified might have a material adverse effect on its business or assets and
(iii) has the power and authority to own each of its assets and to use them as
contemplated now or in the future.


c)      Legality.  The execution, issuance, delivery to the Bank and performance
by Borrower of this Note (i) are in furtherance of Borrower’s purposes and
within its power and authority; (ii) do not (A) violate any statute, regulation
or other law or any judgment, order or award of any court, agency or other
governmental authority or of any arbitrator or (B) violate Borrower’s
certificate of incorporation or other governing instrument, constitute a default
under any agreement binding on Borrower, or result in a lien or encumbrance on
any assets of Borrower; and (iii) have been duly authorized by all necessary
corporate or partnership action.


d)      Compliance.  The Borrower conducts its business and operations and the
ownership of its assets in compliance with each applicable statute, regulation
and other law, including without limitation environmental laws.  All approvals,
including without limitation authorizations, permits, consents, franchises,
licenses, registrations, filings, declarations, reports and notices (the
“Approvals”) necessary to the conduct of Borrower’s business and for Borrower’s
due issuance of this Note have been duly obtained and are in full force and
effect.  The Borrower is in compliance with all conditions of each Approval.


e)      Financial and Other Information.  For each year until this Note is paid
in full, Borrower shall provide to the Bank in form and number of copies and by
accountants satisfactory to the Bank, within ninety (90) days after the end of
each fiscal year of the Borrower, statements of income and cash flows and the
financial position and balance sheet of the Borrower as of the fiscal year end,
each in reasonable detail and certified by an officer or member of Borrower to
have been prepared in accordance with generally accepted accounting principles
to present fairly the results of Borrower’s operations and cash flows and its
financial position in conformity with such principles, and to be correct,
complete and in accordance with Borrower’s records.  Promptly upon the request
of the Bank from time to time, Borrower shall supply all additional information
requested and permit the Bank’s officers, employees, accountants, attorneys and
other agents to (i) visit and inspect each of Borrower’s premises, (ii) examine,
audit, copy and extract from Borrower’s records and (iii) discuss Borrower’s or
its affiliates’ business, operations, assets, affairs or condition (financial or
other) with its responsible officers and independent accountants.


f)      Accounting; Tax Returns and Payment of Claims.  Borrower will maintain a
system of accounting and reserves in accordance with generally accepted
accounting principles, has filed and will file each tax return required of it
and, except as disclosed in an attached schedule, has paid and will pay when due
each tax, assessment, fee, charge, fine and penalty imposed by any taxing
authority upon Borrower or any of its assets, income or franchises, as well as
all amounts owed to mechanics, materialmen, landlords, suppliers and the like in
the ordinary course of business.


g)      Title to Assets; Insurance.  Borrower has good and marketable title to
each of its assets free of security interests and mortgages and other liens
except as disclosed in its financial statements or on a schedule attached to
this Note or pursuant to the Bank’s prior written consent.  Borrower will
maintain its property in good repair and will maintain and on request provide
the Bank with evidence of insurance coverage satisfactory to the Bank including
without limitation fire and hazard, liability, worker’s compensation and
business interruption insurance and flood hazard insurance as required.


h)      Judgments and Litigation.  There is no pending or threatened claim,
audit, investigation, action or other legal proceeding or judgment, order or
award of any court, agency or other governmental authority or arbitrator (each
an “Action”) which involves Borrower or its assets and might have a material
adverse effect upon Borrower or threaten the validity of this Note or any
related document or transaction.  Borrower will immediately notify the Bank in
writing upon acquiring knowledge of any such Action.


i)      Notice of Change of Address and of Default.  Borrower will immediately
notify the Bank in writing (i) of any change in its address or of the location
of any collateral securing this Note, (ii) of the occurrence of any Event of
Default defined below, (iii) of any material change in Borrower’s ownership or
management and (iv) of any material adverse change in Borrower’s ability to
repay this Note.


 
3

--------------------------------------------------------------------------------

 
j)      No Transfer of Assets.  Until this Note is paid in full, Borrower shall
not without the prior written consent of the Bank (i) sell or otherwise dispose
of substantially all of its assets, (ii) acquire substantially all of the assets
of another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.


5)           EVENTS OF DEFAULT; REMEDIES.


 Events of Default.  If any one or more of the following events ("Events of
Default") shall occur, the entire unpaid balance of the principal of and
interest on the Obligations shall immediately become due and payable:  (i)
Failure to pay any amount required by this Note on its respective due date or
any other obligation owed to the Bank by Borrower or any Guarantor within ten
(10) days of default, or, if applicable, failure to have sufficient funds in its
account for loan payments to be debited on the due date within ten (10) days
after said default; (ii) Failure to perform or keep or abide by any term,
covenant or condition contained in this Note, any Guaranty or any other document
or instrument given to the Bank in connection with this loan within thirty (30)
days after written notice of said default; (iii) The filing of a bankruptcy
proceeding, assignment for the benefit of creditors, issuance of any execution,
garnishment, or levy against, or the commencement of any proceeding for relief
from indebtedness by or against the Borrower or any Guarantor (provided,
however, that in the event of an involuntary filing, the Debtor shall have a
period of sixty (60) days to obtain a dismissal of same); (iv) The happening of
any event which, in the reasonable judgment of the Bank, materially adversely
affects the Borrower's ability to repay, the financial condition of the
Guarantor(s), or the value of any collateral; (v) If any written material
representation or statement made to the Bank by the Borrower or Guarantor(s) is
untrue when made; any representation or warranty made in this Note, any related
document, any agreement between Borrower and the Bank or any Affiliate or in any
financial statement of Borrower proves to have been misleading in any material
respect when made; Borrower omits to state a material fact necessary to make the
statements made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or any financial statement of Borrower
not misleading in light of the circumstances in which they were made; or, if
upon the date of execution of this Note, there shall have been any material
adverse change in any of the facts disclosed in any financial statement,
representation or warranty that was not disclosed in writing to the Bank at or
prior to the time of execution hereof; (vi) The occurrence of a default under
the Security Agreement, any Guaranty, or any other document or instrument given
to the Bank in connection with this loan which is not cured within thirty (30)
days after written notice of such default; (vii) Dissolution of Borrower or
Guarantor; (viii) Failure to provide the Bank with any financial information on
reasonable request and notice or permit an examination of books and records;
failure to provide the Bank with any required financial documentation or failure
to comply with the financial reporting requirements or Financial Covenants
required under the Note; (vix) In the event that more than fifty percent (50%)
of the shares of stock of the Borrower are sold or in any way transferred
without the prior written consent of the Bank; (x) Failure by Borrower to
maintain its entire banking relationship including deposit/operating accounts
with the Bank; (xi) Failure of Borrower to deliver a continuing absolute
guaranty of its obligations to the Bank from any future wholly owned subsidiary
of Borrower with thirty (30) days of acquisition of such subsidiary; (xii)
Failure of Borrower to give notice to the Bank on a timely basis of any Event of
Default under a Franchisee Note; (xiii) Failure by Borrower to pay when due
(whether at the stated maturity, by acceleration or otherwise) any indebtedness
for borrowed money owing to the Bank (other than under this Note); (xiv) Failure
by Borrower to pay when due (whether at the stated maturity, by acceleration or
otherwise) any indebtedness for borrowed money owing to any third party or any
Affiliate, the occurrence of any event which could result in acceleration of
payment of any such indebtedness, or the failure to perform any agreement with
any third party or Affiliate and such non-payment is not cured within thirty
(30) days after Borrower’s receipt of notice of same from such third party; (xv)
The entry of any judgment or order of any court, other governmental authority or
arbitrator against Borrower in excess of $100,000.00; (xvi) Failure to use the
net proceeds from the sale of any assets or companies to reduce Borrower’s
indebtedness under this Loan and/or the Term Loan Note in the event the net
proceeds equal $100,000.00 or more.
 
b)     Rights and Remedies Upon Default.  Upon the occurrence of any Event of
Default, the Bank without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law)
to or upon the Borrower or any other person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may
exercise all rights and remedies under the Borrower’s agreements with the Bank
or its Affiliates, applicable law, in equity or otherwise and may declare all or
any part of any amounts due hereunder not payable on demand to be immediately
due and payable without demand or notice of any kind and terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to the Borrower.  All or any part of any amounts due hereunder
whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event of Default in sub-paragraph (ix)
above, or at the Bank’s option, upon the occurrence of any other Event of
Default.  The provisions hereof are not intended in any way to affect any rights
of the Bank with respect to any amounts due hereunder which may now or hereafter
be payable on demand.


6)           SETOFF.  The Bank shall have the right to set off against the
amounts owing under this Note any property held in a deposit or other account
with the Bank or any Affiliate or otherwise owing by the Bank or any Affiliate
in any capacity to Borrower or any Guarantor or endorser of this Note.  Such
set-off shall be deemed to have been exercised immediately at the time the Bank
or such Affiliate elects to do so.


7)           INABILITY TO DETERMINE LIBOR RATES, INCREASED COSTS, ILLEGALITY.


a)      Increased Costs.  If the Bank shall determine that, due to either (a)
the introduction of any change (other than any change by way of imposition of or
increase in reserve requirements included in the calculation of the LIBOR) in or
in the interpretation of any requirement of law or (b) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law), there shall be any increase in the
cost to the Bank of agreeing to make or making, funding or maintaining any loans
based on LIBOR, then Borrower shall be liable for, and shall from time to time,
upon demand therefor by the Bank, pay to the Bank such additional amounts as are
sufficient to compensate the Bank for such increased costs.


b)      Inability to Determine Rates.  If the Bank shall determine that for any
reason adequate and reasonable means do not exist for ascertaining LIBOR for the
Interest Period specified above, the Bank will give notice of such determination
to Borrower.  Thereafter, the Bank may not maintain the loan hereunder at the
LIBOR Rate until the Bank revokes such notice in writing and, until such
revocation, the Bank may convert the Applicable Rate from the LIBOR Rate to the
Base Rate.


c)      Illegality.  If the Bank shall determine that the introduction of any
law (statutory or common), treaty, rule, regulation, guideline or determination
of an arbitrator or of a governmental authority or in the interpretation or
administration thereof, has made it unlawful, or that any central bank or other
governmental authority has asserted that it is unlawful for the Bank to make
loans at based on LIBOR then, on notice thereof by the Bank to Borrower, the
Bank may suspend the maintaining of the loan hereunder at the LIBOR Rate until
the Bank shall have notified Borrower that the circumstances giving rise to such
determination shall no longer exist.  If the Bank shall determine that it is
unlawful to maintain the loan hereunder based on LIBOR, the Bank may convert the
Applicable Rate from the LIBOR Rate to the Base Rate.


 
4

--------------------------------------------------------------------------------

 


8)   FINANCIAL REPORTING REQUIRENTS.  During the term hereof, the Borrower shall
deliver to the Bank the following, all of which must be in form and substance
satisfactory to the Bank in all respects:


(a)  
Annual audited signed consolidated Financial Statements and, if required by
applicable law, 10K of the Borrower

prepared by a Certified Public Accountant (“CPA”) acceptable to the Bank, within
ninety (90) days after the end of each fiscal year;


(b)           Quarterly signed management prepared Financial Statements and, if
required by law, Quarterly 10-Q Statement within sixty (60) days of each quarter
end;


(c)           Quarterly, the Borrower shall submit a Covenant Compliance
Certificate in form and substance satisfactory to the Lender together with the
quarterly Financial Statements and 10-Q Statements required hereinabove;


(d)           Semi-annual Accounts Receivable and Franchisee Notes Receivable
Aging Reports of the Borrower within sixty (60) days of each semi-annual period
end;


(e)           In addition, in the event Borrower is no longer required by law to
prepare annual 10-K Statements and quarterly 10-Q Statements, Borrower shall
submit semi-annual signed review quality consolidated Financial Statements of
the Borrower prepared by a CPA within sixty (60) days of each semi-annual period
end;


(f)           Within a reasonable time after a written request therefor, such
other financial data or information as the Bank may reasonably request from time
to time.  Failure to comply with the financial reporting requirements herein
shall constitute an Event of Default hereunder.


9)  FINANCIAL COVENANTS. Borrower agrees that the following financial covenants
(“Financial Covenants”) are covenants upon which the Bank relies in the
extension of the Loan which Financial Covenants must be evidenced by the
financial statements of the Borrower as required above, and that any violation
or default under same shall constitute an event of default under the terms of
this Note:


(1)  
Minimum total Net Worth as follows, to be tested quarterly and annually:



Quarterly Test:  Net Worth at quarter end to be equal to the Net Worth
calculated for the prior quarter.  This covenant shall be tested on a quarterly
basis;


Annual Test:  At 12/31/10 - $750,000 minimum increase in Net Worth over the
12/31/2009 Net Worth level.


(2)  
Minimum EBITDA as follows, to be tested on a quarterly and annual basis:

 
 
At Quarter ended 6/30/10 - $500,000.00.
At Quarter ended 9/30/10 - $400,000.00.
At Quarter ended 12/31/10 - $150,000.00.


Annual 12 months – tested 12/31/10 - $1,600,000.00.


(3)           No Net Loss to be tested quarterly.


(4)           Satisfactory Field Audit to be conducted by the Bank at Borrower’s
expense within 90 days.


10) CROSS DEFAULT.  This Loan is cross-defaulted to any and all loans made by
the Bank to the Borrower.


11)MISCELLANEOUS.  This Note, together with any related loan and security
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank.  All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive.  No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice.  No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank.  No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank.  No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank.  Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original.  This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns.  If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect.  Section headings are for convenience only.  Borrower hereby waives
protest, presentment and notice of any kind in connection with this Note.
Singular number includes plural and neuter gender includes masculine and
feminine as appropriate.


 
5

--------------------------------------------------------------------------------

 
12)          NOTICES.  Any demand or notice hereunder or under any applicable
law pertaining hereto shall be in writing and duly given if delivered to
Borrower (at its address on the Bank’s records) or to the Bank (at the address
on page one and separately to the Bank officer responsible for Borrower’s
relationship with the Bank).  Such notice or demand shall be deemed sufficiently
given for all purposes when delivered (i) by personal delivery and shall be
deemed effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) New York Business Days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) New York Business Day after delivery to a nationally recognized
overnight courier service (e.g., Federal Express).  Notice by e-mail is not
valid notice under this or any other agreement between Borrower and the Bank.


13)          JOINT AND SEVERAL.  If there is more than one Borrower, each of
them shall be jointly and severally liable for all amounts which become due
under this Note and the term “Borrower” shall include each as well as all of
them.


14)           GOVERNING LAW; JURISDICTION.  This Note has been delivered to and
accepted by the Bank and will be deemed to be made in the State of New
York.  This Note will be interpreted in accordance with the laws of the State of
New York excluding its conflict of laws rules.  BORROWER HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE
STATE OF NEW YORK IN A COUNTY OR JUDICIAL DISTRICT WHERE THE BANK MAINTAINS A
BRANCH, AND CONSENTS THAT THE BANK MAY EFFECT ANY SERVICE OF PROCESS IN THE
MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND;
PROVIDED THAT NOTHING CONTAINED IN THIS NOTE WILL PREVENT THE BANK FROM BRINGING
ANY ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST
BORROWER INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF BORROWER
WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION.  Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower.  Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.


15)           WAIVER OF JURY TRIAL.  BORROWER AND THE BANK HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY BORROWER AND THE
BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION
WITH THIS NOTE OR THE TRANSACTIONS RELATED HERETO.  BORROWER REPRESENTS AND
WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE BANK HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THIS JURY TRIAL WAIVER.  BORROWER ACKNOWLEDGES THAT THE BANK HAS BEEN
INDUCED TO ENTER INTO THIS NOTE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS
SECTION.


x           Partially Amended and Restated Note.  The Borrower acknowledges,
agrees and understands that this Note is given in partial replacement of and in
substitution for a $1,000,000.00 portion only of, but not in payment of, a prior
note dated on or about August 7, 2007, given by Borrower in favor of the Bank
(or its predecessor-in-interest), as the same may have been amended or modified
from time to time (“Prior Note”), and further, that: (a) the obligations of the
Borrower as evidenced by the Prior Note shall continue in full force and effect,
as amended and restated by this Note, all of such obligations being hereby
ratified and confirmed by the Borrower; (b) any and all liens, pledges,
assignments and security interests securing the Borrower’s obligations under the
Prior Note shall continue in full force and effect, are hereby ratified and
confirmed by the Borrower, and are hereby acknowledged by the Borrower to
secure, among other things, all of the Borrower’s obligations to the Bank under
this Note, with the same priority, operation and effect as that relating to the
obligations under the Prior Note; and (c) nothing herein contained shall be
construed to extinguish, release, or discharge, or constitute, create, or effect
a novation of, or an agreement to extinguish, the obligations of the Borrower
with respect to the indebtedness originally described in the Prior Note or any
of the liens, pledges, assignments and security interests securing such
obligations.


Preauthorized Transfers from Deposit Account.  If a deposit account number is
provided in the following blank Borrower hereby authorizes the Bank to debit
Borrower’s deposit account #_______________________________________ with the
Bank automatically for any amount which becomes due under this Note.


Guarantors:  Simultaneously herewith, all obligations of the Borrower to the
Bank have been absolutely and unconditionally, jointly and severally, guaranteed
by Combine Buying Group, Inc. (“Combine”), OG Acquisition, Inc. (“OG”),
VisionCare of California (d/b/a Sterling VisionCare) (“VisionCare”), 1725758
Ontario Inc. (d/b/a The Optical Group) (“TOG”), and all other existing and
future wholly owned subsidiaries of the Borrower (collectively the “Guarantors”)
as evidenced by a Continuing Guaranty of all liabilities of the Borrower (the
“Guaranty”) executed and delivered to the Bank by the Guarantors (i) with
respect to Combine, OG and TOG, as of August 7, 2007, and (ii) with respect to
VisionCare and all other subsidiaries, simultaneously herewith.


Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Note, including the Governing Law, Jurisdiction and Waiver of
Jury Trial, and has been advised by counsel as necessary or appropriate.






EMERGING VISION, INC.
BORROWER


By: /s/ Glenn Spina 
   Glenn Spina, Its President & Chief Executive Officer
/s/ Brian
Alessi                                                                                
Signature of Witness


Brian
Alessi                                                                                
Printed/Typed Name of Witness



CLB-172-NY
(4/09)                                                                               ©Manufacturers
and Traders Trust Company, 2009
 
6

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
STATE OF NEW YORK    )
 :SS.
COUNTY OF NASSAU    )


On 14th day of April, in the year 2010, before me, the undersigned, a Notary
Public in and for said State, personally appeared GLENN SPINA, personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.




    /s/ Barbara C. Kegel                                          
Notary Public



 













--------------------------------------------------------------------------------



 


FOR BANK USE ONLY


Authorization Confirmed:
_______________________________________________________________________________________________________
Product Code: 22660
Disbursement of Funds:


Credit A/C  #_____________________ Off Ck
 #_________________                                   Payoff
Obligation#____________________
     $______________________                                      $_________________                                   $___________________                                   



CLB-172-NY
(4/09)                                                                               ©Manufacturers
and Traders Trust Company, 2009
 
7

--------------------------------------------------------------------------------

 